  Case 16-39701         Doc 49      Filed 10/15/18 Entered 10/15/18 16:06:57               Desc Main
                                      Document     Page 1 of 3


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

IN RE:                                                CASE NO. 16-39701

John A Hopkins, III;                                  CHAPTER 13

Debtor(s).                                            JUDGE LaShonda A. Hunt

                                             NOTICE OF MOTION

        PLEASE TAKE NOTICE that on October 22, 2018 at 9:30 AM, or soon thereafter as counsel may
be heard, I shall appear before the Honorable LaShonda A. Hunt or any judge sitting in his/her stead, in
the courtroom usually occupied by him/her in Room 719 at 219 South Dearborn Street, Chicago, IL
60604, and move to present the attached motion.

                                                         /s/ Nisha B. Parikh
                                                         Attorney for Creditor

NOTE: This law firm is deemed to be a debt collector.

                                        CERTIFICATE OF SERVICE

I hereby certify that on October 15, 2018 a true and correct copy of the foregoing NOTICE OF MOTION
was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s Electronic Mail
Notice List:

         Daniel J Winter, Debtor’s Counsel
         Marilyn O Marshall, Trustee
         Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

         John A Hopkins, III, 10030 S Kolin, Oak Lawn, IL 60453
         Patricia A Hopkins, 10030 South Kolin, Oak Lawn, Illinois 60453

                                                          /s/ Veronica Gerardo
     Case 16-39701         Doc 49     Filed 10/15/18 Entered 10/15/18 16:06:57              Desc Main
                                        Document     Page 2 of 3


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

IN RE:                                                 CASE NO. 16-39701

John A Hopkins, III;                                   CHAPTER 13

Debtor(s).                                             JUDGE LaShonda A. Hunt

         MOTION FOR RELIEF FROM AUTOMATIC STAY AND RELIEF FROM THE CO-DEBTOR STAY

         Now comes Wilmington Savings Fund Society, FSB d/b/a christiana Trust, Not in it’s individual
capacity but solely as the trustee for the brougham fund I trust, secured creditor herein, by and through
its attorneys, ANSELMO LINDBERG & ASSOCIATES LLC, and moves for entry of the attached Order
Granting Relief from the Automatic Stay and Relief from the Co-Debtor Stay and in support thereof
respectfully states as follows:


1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the Northern
         District of Illinois.


2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.


3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).


4.       The debtor filed a petition for relief under Chapter 13 on December 19, 2016. The Chapter 13
         Plan was confirmed on May 22, 2017.


5.       Wilmington Savings Fund Society, FSB d/b/a christiana Trust, Not in it’s individual capacity but
         solely as the trustee for the brougham fund I trust holds a mortgage secured by a lien on
         debtor's real estate commonly known as 10030 South Kolin, Oak Lawn, Illinois 60453.


6.       Patricia A Hopkins signed the Mortgage, Note, and Loan Modification as a co-obligor.

7.       As of October 5, 2018 there is no equity in the property as the value is $175,000.00 (per
         Amended Schedule A/B) and the total payoff amount is $239,533.08. Debtor has a 50% interest
         in the subject property.
     Case 16-39701            Doc 49        Filed 10/15/18 Entered 10/15/18 16:06:57            Desc Main
                                              Document     Page 3 of 3




8.        As of October 5, 2018 the loan is past due for the August 1, 2018 to October 1, 2018 payments
          in the amount of $2,459.08 each. The suspense credit is $1,900.12. The total default is
          $5,477.12, not including attorney fees and costs for bringing this motion.


9.        The failure of the debtor to make timely payments is cause for the automatic stay to be
          modified as to the movant pursuant to 11 U.S.C. § 362(d)(1).


10.       That Section 1301(c) of the Bankruptcy Code states: “On request of a party in interest and after
          notice and a hearing, the court shall grant relief from the stay, provided by subsection (a) of this
          section with respect to a creditor, to the extent that (2) the plan filed by the debtor proposes
          not to pay such a claim.”


11.       The movant requests the Court order that Rule 4001(a)(3) is not applicable


          WHEREFORE, Movant prays for an entry of the attached Order Granting Relief from the
Automatic Stay and Relief from the Co-Debtor Stay and for such further relief as this Court deems
proper.


                                                          Wilmington Savings Fund Society, FSB d/b/a
                                                          christiana Trust, Not in it’s individual capacity but
                                                          solely as the trustee for the brougham fund I trust



                                                          /s/ Nisha B. Parikh
Anselmo Lindberg & Associates
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
bankruptcy@AnselmoLindberg.com
Firm File Number: B18030080


This law firm is deemed to be a debt collector.
